Citation Nr: 0933404	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-25 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for post-operative residuals of surgical removal of a cyst at 
T-12.

2.  Entitlement to service connection for a right foot 
disability, claimed as right foot drop secondary to service-
connected post-operative residuals of surgical removal of 
Baker's cyst, right knee.

3.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
multiple lipomatosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amy M Smith, Associate Counsel


INTRODUCTION

The Veteran's active service includes periods from April 1979 
to August 1979 and from September 1990 to July 1991, as well 
as later service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002, February 2004, and 
November 2005 rating actions of the Department of Veterans 
Affairs Regional Office (RO) in Montgomery, Alabama.

During the course of this appeal, and specifically by a 
February 2009 rating decision, the RO granted service 
connection for multiple lipomatosis and posttraumatic stress 
disorder (PTSD). 

This appeal was previously before the Board in March 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The issues of entitlement to an initial compensable 
disability rating for 
post-operative residuals of surgical removal of a cyst at T-
12 and service connection for a right foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown major depressive disorder has been demonstrated; nor 
does the credible medical evidence indicate a relationship 
between his major depressive disorder and his 
service-connected multiple lipomatosis.


CONCLUSION OF LAW

Service connection for major depressive disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The foregoing notice requirements were satisfied by an April 
2008 letter.  Importantly, that letter informed the Veteran 
of the information and evidence necessary to substantiate his 
claim of service connection for major depressive disorder on 
both a direct basis and as secondary to service-connected 
disabilities.  The Veteran's claims were readjudicated in a 
February 2009 supplemental statement of the case, which also 
provided the Veteran with an additional 60 days to submit 
more evidence.  Additionally, the Veteran was informed of the 
law and regulations governing the assignment of disability 
ratings and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Further, the Veteran has been accorded multiple pertinent VA 
examinations.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Analysis

By way of background, the record reflects that the Veteran 
developed a lipoma (tumor) on his back during service in 
Southwest Asia from January 1990 to June 1991, which was 
removed at that time.  He subsequently developed additional 
lipomas, and he underwent surgery to remove one from his 
right knee in July 2001 while in the Army National Guard.  
The report of a December 2003 VA general medical examination 
reflects a diagnosis of multiple lipomatosis.  Service 
connection was granted for this condition in February 2009.

The Veteran argues that his currently-shown major depressive 
disorder is the result of his service-connected multiple 
lipomatosis.

The service treatment records are negative for complaints or 
findings of depression or a depressive disorder, with his 
June 1991 separation examination reflecting normal 
psychiatric findings.

The report of a December 2003 VA mental disorders examination 
shows the Veteran reported depression since the appearance of 
his tumors in service.  The diagnosis was major depressive 
disorder; however no link was indicated between the Veteran's 
active military duty, or the tumors treated therein, and this 
condition.

In accordance with the March 2008 Board remand, the Veteran 
underwent a pertinent VA examination in October 2008.  Upon 
review of the claims folder and interview with the Veteran, 
the examiner concluded that he did meet the criteria for a 
diagnosis of major depressive disorder.  With respect to any 
relationship between this disorder and the Veteran's multiple 
lipomatosis, however, the examiner opined that he could not 
resolve the issue without resorting to mere speculation.  In 
support of this determination, the examiner noted that there 
was no information in the record on which to base a 
conclusion other than the Veteran's report that he became 
depressed about the same time the lipomas appeared.  The 
examiner further noted that "[e]ven if the appearance of the 
lipomas closely preceded his development of depression, 
correlation of time does not allow for a conclusion of 
causation or any relationship other than a temporal one."  

Based on the foregoing facts, the Board finds that the 
greater weight of the evidence is against the claim.  
Although the Veteran has reported that his depression began 
around the time his lipomas first appeared, the service 
treatment records are negative for complaints or findings of 
depression, with his June 1991 separation examination 
reflecting normal psychiatric findings.  While the record 
reflects a 2003 diagnosis of major depressive disorder, this 
condition has in no way been linked to the Veteran's active 
military service, or his service-connected multiple 
lipomatosis; indeed, any such relationship as been 
specifically characterized as speculative.  The Board notes 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  Accordingly, service connection is not warranted 
and the appeal is denied.

ORDER

Service connection for major depressive disorder is denied.


REMAND

In a statement which was received by the RO in June 2008, the 
Veteran reported back and leg treatment by a private 
physician.  Accompanying that statement was a completed 
medical release form.  It does not appear that the RO has 
made any attempt to obtain records of this reported 
treatment.  This should be accomplished.  The Board notes 
that while the form does not specifically indicate foot 
treatment by this physician, in view of the Veteran's claim 
that he has a right foot disability secondary to his knee 
cyst removal, any reports of leg treatment may include 
relevant information regarding his right foot.  

The Veteran's June 2008 statement also indicates ongoing 
treatment at the VA Medical Center (VAMC) in Birmingham, 
Alabama.  The most recent records of treatment at this 
facility are dated in July 2005.  On remand, updated 
treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain complete copies of records 
reflecting all treatment provided to 
the Veteran since July 2005 at the 
Birmingham VAMC for inclusion in the 
claims file.  

2.	With any necessary assistance from the 
Veteran, records of treatment by the 
Dr. D. King indicated on the June 2008 
medical release form should be obtained 
and associated with the claims file.  
All requests and any negative responses 
should be fully documented.

3.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran should be furnished 
a supplemental statement of the case 
and given an opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


